Martin, J.
The manifest purpose of this action was to correct the mistake of the decedent in signing the wrong will; in other words, it was to reform the will signed by him by changing the provisions therein so as to make them conform to the provisions contained in the will which he intended to sign. The appellant contends that authority to maintain such an action is given by section 1866 of the Code of Civil Procedure, which provides: “The validity, construction, or effect, under the laws of the state, of a testamentary disposition of real property situated within the state, or of an interest in such property, which would descend to the heir of an intestate, may be determined, in an action brought for that purpose, in like manner as the validity of a deed purporting to convey land may be determined. ” This statute was under consideration in the case of Anderson v. Anderson, 112 N. Y. 104, 19 N. E. Rep. 427, and it was there held that a devisee of a legal estate, in possession of the property devised, could not maintain an action to establish a will against the heirs at law; that courts of equity in this state have no inherent jurisdiction to entertain such an action, and it is not given by the provisions of the Code (sections 1866, 1867) authorizing the determination, “in an action brought for that purpose,” of the questions as to “the validity, construction, or effect under the laws of this state of .a testamentary disposition of real property;” and that these provisions refer, not to the validity of the will making the disposition, but simply to the validity of the disposition so made. In discussing the effect of this statute, Peckham, J., said: “This language would seem to provide for the case of a devise contained in an instrument where due and proper execution is assumed, but which devise was to be adjudged good or bad, as it should be determined that it was in accord with or against the law upon the subject of such devise.” Under the doctrine of this case, we regard it at least as very doubtful if this action could be maintained.
If, however, we assume that the court had power to entertain such an action, we then come to the question whether it was authorized to grant the relief sought. The plaintiff contends that the court had the power, and it was its duty, to have held that the will signed by the decedent might be changed or reformed, and to have reformed it so as to make it conform in all respects *275with the will which he intended to, but, through mistake, failed to, execute. The following authorities are cited as justifying this contention: Mellish v. Mellish, 4 Ves. 45; Philipps v. Chamberlaine, Id. 51; Door v. Geary, 1 Ves. Sr. 255; Wood v. White, 32 Me. 340; Thomas v. Stevens, 4 Johns. Ch. 607; Connolly v. Pardon, 1 Paige, 291; Ex parte Hornby, 2 Bradf. Sur. 420; Smith v. Smith, 1 Edw. Ch. 189; Pococh v. Redinger, 108 Ind. 573, 9 N. E. Rep. 473; Milner v. Milner, 1 Ves. Sr. 107; Redfern v. Bryning, 6 Ch. Div. 133; Sweeting v. Prideaux, 2 Ch. Div. 413; Barber v. Wood, 4 Ch. Div. 885; Mellor v. Daintree, 33 Ch. Div. 198; Cloak v. Hammond, 34 Ch. Div. 255; Salt v. Pym, 28 Ch. Div. 153; In re Goods of Bushell, 13 Prob. Div. 7; Morrell v. Morrell, 7 Prob. Div. 68; Pond v. Bergh, 10 Paige, 140; Lefevre v. Lefevre, 59 N. Y. 434; Hiscocks v. Hiscocks, 5 Mees. & W. 362; St. Luke's Homer. Association, 52 N. Y. 191; Trustees v. Colgrove, 4 Hun, 362; Peters v. Porter, 60 How. Pr. 422; Patch v. White, 117 U. S. 210, 6 Sup. Ct. Rep. 617, 710. When the eases cited are examined it will be found that each case involved the question of the proper construction to be given to the particular will under consideration, and the most that can be claimed as established by these cases is that courts in construing wills may, to carry out the intent of the testator, in certain cases, and under certain circumstances, transpose, supply, or change the words of a will, and, in case of a misdescription of property, or error in the name of a beneficiary, so construe the will as to carry out the manifest intent of the testator. The question in such a case is not what the testator intended, as distinct from what his words express, but simply what was intended by the words used, when construed in the light of the circumstances surrounding the testator and his property. Wig. Wills, 53. We find nothing in the eases cited to sustain the doctrine that a court of equity has jurisdiction to reform a will, or to correct the mistakes of the testator, except upon the construction of a valid will made and executed by him as and for his last will and testament. Pomeroy, in his work on Equity Jurisprudence, at page 349, vol. 2, says: “There is, of course, no power to reform wills;” citing Sherwood v. Sherwood, 45 Wis. 357. In Schouler on Wills, § 221, it is said: “It is not the province of a court of equity to reform a will which the statute requires to be executed with certain formalities;” citing Fitzpatrick v. Fitzpatrick, 36 Iowa, 674; Yates v. Cole, 1 Jones, Eq. 110; Whitlock v. Wardlaw, 7 Rich. Law, 453. In 3 Redf. Wills, p. 49, § 16, it is said: “It is not here attempted to reform the instrument [a will] so as to make it speak the real intentions of the testator. No court can do this;” citing Box v. Barrett, L. R. 3 Eq. 244. In that case Lord Bomilly said: “Because the testator has made a mistake you cannot afterwards remodel the will, and make it that which you suppose he intended. ” In Goode v. Goode, 22 Mo. 518, it was held that a court of equity has no jurisdiction to reform a will on the ground of the mistake of the draughtsman in drawing the same. By-land, J., in delivering the opinion in that case, says: “Here the parties seek to change a sentence or paragraph of the will of the testator by adding the names of other legatees, so as to alter materially the bequests,—indeed, seek to cut out one paragraph in effect, and set up a new one. Admit this doctrine, and you may as well repeal the statute requiring wills to be in writing at once. Witnesses will then make wills, and not testators.” In Newburgh v. Newburgh, 5 Madd. 364, the earl of Newburgh, having estates in the counties of Sussex, Gloucester, and elsewhere, gave instructions to his solicitor to prepare a will, which, inter alla, was to give to his wife, the countess of New-burgh, an estate for life in his estates in the counties of Sussex and Gloucester. The solicitor prepared a will accordingly, and the same was afterwards laid before an eminent conveyancer to settle. By some accident the word “Gloucester” was left out by the conveyancer, and the person who made the fair copy changed the word “counties" into “county,” and the will, as copied, *276omitted, therefore, altogether the estate for life to the countess dowager in the county of Gloucester. At the time Lord Newburgh executed the will the solicitor who attended the execution had with him the abstract of the will as originally prepared, and the will was not itself read, but this abstract, which gave a life-estate to Lady Newburgh as well in Gloucester as in Sussex, and the testator executed the will believingiit followed the abstract. 'A bill was filed by the countess dowager to rectify the mistake, and that the trusts of the will be executed with such correction. The vice-chancellor refused to correct the mistake, holding that the court could not set up the intention of the testator which, by mistake, lie had been prevented from carrying into execution, as if he had actually executed that intention in the forms prescribed by the statute of frauds. “To assume such a jurisdiction,” says the vicechancello'r, “would, in effect, be to repeal the statute of frauds in all cases where a devisor failed to comply with the statute by mistake or accident, and to operate this repeal, by admitting paroi evidence,of the intention of the devisor, which it was the very object of the statute to avoid.”
In this case the plaintiff and her husband each intended to make a will. They were alike, mutatis mutandis. ■ By mistake each signed the one prepared for the other. It is manifest that the decedent never intended to execute the will signed by him. None of the provisions contained in it expressed his intended disposition of his property. The will he intended to make was that signed by his wife. We are unable to perceive how it can be properly said that he executed his will. The evidence shows conclusively that he did not. It was his wife’s will that he executed. He intended to make a will, but by mistake that intent was frustrated. Suppose, instead of signing the will of his wife, he had, through a similar mistake, signed a deed, or a blank piece of paper, is it possible that the court could, when satisfied that he intended to make a will containing certain ascertained provisions, transform such deed or blank paper into the will he intended to make? If not, how does this case differ? In either ease, the will he intended to make was not executed by him. If the court would be authorized to alter the paper lie signed in this case, so as to make it the will that he intended, why might it not as well so change the deed as to make it his will, or write his will upon the blank paper signed by him? To avoid confusion, we should keep in mind the fact that the question here is not what construction should be placed upon a paper executed by the decedent, and intended as his last will and testament. The fundamental error in this case was not in the employment in his will of language that was ambiguous, uncertain, or which did not correctly express the decedent’s intention. It lies in the fact that the paper sought to be established as his will was never intended by him as such. His intention was to make another will, which he had prepared, but not executed. Therefore the .single question is whether the decedent left a will. It was said by Earl, J., in Rollwagen v. Rollwagen, 63 N. Y. 517: “A party who offers an instrument for probate as a will must show satisfactorily that it is the will of the .alleged testator, and upon this question he has the burden of proof. If he fails to satisfy the court that the instrument speaks the language and contains •.the will of the testator, probate must be refused. The laws in reference to the distribution of the estates of persons dying intestate are founded upon ■principles of public policy and justice, and must regulate the transmission of property, unless a person before death has, in the mode prescribed bylaw, himself provided how his property after his death shall be disposed of. As :said by Judge Davies, in Delafield v. Parish, 25 N. Y. 9, 35: It is not the duty of the court to strain after probate, nor in any case to grant it where .grave doubts remain unremoved, and great difficulties oppose themselves to so •doing.’ And this was substantially the language of Lord Brougham in Panton v. Williams, 2 Curt. Ecc. 530.” Independent of the authorities which will *277be presently considered, we think the decedent died intestate, and the court below was right in holding that the plaintiff was not entitled to the relief sought.
We have been cited to no case in this state, and have found none, where this precise question has been decided. We, however, find that it has been determined adversely to the appellant by the courts both of England and Pennsylvania. The first case where this question arose to which our attention has been called is In re Goods of ___, 14 Jur. 402, decided in 1850. In that case two unmarried sisters, who lived together, were anxious each to make a will giving to the other, whichever of them might survive, the property they mutually possessed. Accordingly, two wills were drawn up, the language and contents of which were precisely the same, except the name of the person in whose favor the bequests were made. This was done by a solicitor, their brother-in-law. Shortly after the wills were so drawn up they were signed at the same time by the two sisters, in the presence of two witnesses, and, as was supposed at the time, were duly and properly executed; but upon the death of one of these ladies it was discovered, when looking at what was thought to be her will, that the signature of the living sister was atlixed to that will instead of that of the intended testatrix, and that the signature of the deceased sister was affixed to the will of the living one. It was evident from this that a mistake had been made when the wills were signed, each having unintentionally signed the other’s will. Application for the probate of the will of the deceased was made on the suggestion that a court of equity might put a construction on the contents of the one then before the court: Sir IT. Jbnner Fust, who delivered the opinion of the court in that case, said: “Two ladies lived together, and they determined to make what I may call ‘ mutual wills.’ The wills are the same, mutatis mutandis;' they were drawn up and executed—that is, if executed they are—at one and the same time, but unfortunately each signed the other’s will. After the death of one of them the solicitor alters them, so as to make the will of one appear as that of the other, and I need scarcely say he has erred in so doing. But what is to be done with this paper? It is not the will of the deceased, and it purports to give all her property to herself,—a manifest absurdity. I must reject the motion. ” The same doctrine was held in Alter's Appeal, 67 Pa. St. 341, which was decided in 1871. In that case a husband and wife had wills prepared, giving their property to each other. By mistake each signed the other’s will. After the husband’s death an act of assembly was passed authorizing the court to hear testimony, and, if the mistake was proved, to reform the will. In that case it was held that the right of the husband’s heirs had vested on his death, and the act was invalid; that the husband had executed no will, and there was nothing to reform. In delivering the opinion in that case, Agnew, J., said: “This is a hard case, but it seems to be without a remedy. An aged couple, husband and wife, having no lineal descendants, and each owning property, determined to make their wills in favor of each other, so that the survivor should have all they possessed. Their wills were drawn precisely alike, mutatis mutandis, and laid down on a table for execution. Each signed a paper, which was duly witnessed by three subscribing witnesses, and the papers were inclosed in separate envelopes, indorsed, and sealed up. After the death of George A. Alter the envelopes were opened, and it was found that each had by mistake signed the will of the other. To remedy this error the legislature, by an act approved the 23d day of February, 1870, conferred authority upon the register’s court of this county to take proof of the mistake, and proceed as a court of chancery to reform the will of George A. Alter, and decree accordingly. Proceedings were had resulting in a decision of the register’s court that there was no will, and that the act to reform it was invalid, the estate having passed to and vested in the collateral line of kindred. From this decree an appeal has been taken by Catharine Alter. On *278this statement the first inquiry is, was the paper signed by George A. Alter his will? Was it capable of being reformed by the register’s court? Thp paper drawn up for his will was not a will in law, for it was not ‘signed by him at the end thereof,’ as the wills act requires. The paper he signed was not his will, for it was drawn up for the will of his wife, and gave the property to himself. It was insensible and absurd. It is clear, therefore, that he had executed no will, and. there was nothing to be reformed. There was a mistake, it is true, but that mistake was the same as if he had signed a blank sheet of paper. He had written his name, but not to his will. He had never signed his will, and the signature, where it was, was the same as if he had not written it at all. He therefore died intestate, and his property descended as at law. The difficulty lies, not in the want of power of a court of chancery to reform a mistake in an existing will, when full equity power to that end is conferred by the law, but in the want of power to give an existence to that which had none before; and the objection to the validity of the act conferring the authority to decree the will lies not in a want of power in the legislature to establish a will upon paroi proof of the fact of making it, and of the intent to execute the proper paper, but in its want of power to divest estates already vested at law on the death of George A. Alter without a will. There b.eing no will, it is evident that the effect of any subsequent legislation, call it by what name we may, is simply to divest estates.” In Re Goods of Hunt, L. R. 3 Prob. & Div. 250, decided in 1875, the decedent, who resided with her sister, prepared two wills for their respective execution. The legacies in each and the disposition of the residue were almost identical, and in either case a life-interest was given to the survivor in the bulk of her sister’s property. The deceased in mistake executed the will prepared for her sister. The court held that the deceased did not know and approve of the contents of the document she executed, and refused probate of it. In that case Sir J. Hannen said: “I should be glad to give effect to the intentions of the testatrix, by granting probate of this instrument, if I could; but I must not allow myself to be led away from what appears to me to be very plain ground by such a desire. Ho doubt there has been an unfortunate blunder. The lady signed as her will something which in fact was not her will. If I were to attempt to read it as her will, it would lead to a variety of absurdities. She leaves to her sister, Sarah,—that is, to herself,—a life-interest in a portion of her property, and all the furniture, plate, etc., which she holds in part with herself. I am asked to treat this as a misdescription. If by accident a wrong name had been introduced, and it was clear what person was intended, the court would give effect to the instrument, provided the mistake could be corrected. But it would be contrary to truth in this case if I acted on such an assumption. If I were to put such a construction upon this will, I should be assuming, in order to do substantial justice, what every one who hears me would know is contrary to the fact. And no court ought to base its judgment on something wholly artificial, and contrary to what every one must see is the real state of the circumstances. It is enough to say that there has been an unfortunate blunder. A paper has been signed as the lady’s will, which, as it happens, if treated as her will, would, to a great extent, although not entirely, carry out her wishes; but in one respect it does not, for by it a legacy is -bequeathed to one charity which she intended to leave to another. As regards this legacy, it is suggested that it might be treated as if the deceased did not know and approve of that part of the will; but she did not in fact know and approve of any part of the contents of the paper as her will, for it is quite clear that, if she had known of the contents, she would not have signed it. I regret the blunder, but I cannot repair it. I reject the mótion, but I allow the executor’s costs out of the estate.” The same doctrine is laid down in Schouler on Wills, § 215, and in Redfield on Wills, p. 49, § 16, and note.
I have quoted thus fully from these cases for the reason that the facts were *279almost identical with those of the case at bar, and hence the reasoning of the courts is clearly applicable here. If we follow the doctrine of these authorities, it becomes manifest that the judgment in this case should be upheld, as the principle of the cases cited, if applied, is decisive of the question here involved. It is, however, said by the appellant that these authorities are not binding upon this court, and should be disregarded. It may be that this court would not be bound to follow the cases cited if satisfied that they were improperly decided, but, as the reasoning of the court and the result in those cases commends itself to our judgment, and is in harmony with the views we entertain upon this subject, they serve to confirm our opinion, and lead us to hold accordingly. Therefore, while we admit that the mistake in this case was unfortunate for the plaintiff, and one that a court might well desire to correct, still, as we think, both upon principle and authority, that the court could not correct it, it follows that we are required to hold that this action could not be maintained, and that the judgment appealed from should be affirmed. As the costs in this action are in the discretion of the court, and as it is quite manifest that the intent of the decedent has been thwarted by the mistake in executing his will, we think costs should not have been awarded against the plaintiff. This conclusion is more fully justified when we consider the fact that the question involved in this case was new, and had not been decided by the courts of this state. Judgment modified by striking out the costs awarded to the defendants, and, as modified, affirmed, without costs.
All concur.